DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 recites the limitation of "the antenna element region”, which lacks of anticipated base of the limitation, there is no limitation of "an antenna element region” anywhere before or after. Examiner believes which is just a typographic error. 
Since claim 9 is depended on claim 1 and there is only a limitation of “a circuit element region” in claim 1 before, for examining purpose only, read the limitation as “a circuit element region”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitazaki et al. (US20160095267).
Re Claim 1, Kitazaki show and disclose
A circuit assembly, comprising: 
a printed circuit board (25, fig. 9) having a circuit element region (with circuit component 31 and 32, fig. 9B) and defining a trench (groove C, fig. 9) surrounding an entirety of the circuit element region; 
a circuit element (31 and 32, fig. 9B) disposed within the circuit element region of the PCB; and 
a Faraday wall (of conductive shield 5, fig. 9) comprising a solid, unitary body having a same shape as the trench (fig. 9) and being disposed within the trench to surround an entirety of the circuit element (fig. 9).
Re Claim 3, Kitazaki show and disclose
The circuit assembly according to claim 1, wherein the PCB has multiple layers (fig. 9B).
Re Claim 4, Kitazaki show and disclose
The circuit assembly according to claim 1, wherein one or more of the multiple layers defines the trench (fig. 9B) and the Faraday wall traverses the one or more of the multiple layers within the trench (fig. 9B).
Re Claim 5, Kitazaki show and disclose
The circuit assembly according to claim 1, wherein the Faraday wall comprises a conductive material (conductive shield 5, [0078]).
Re Claim 6, Kitazaki show and disclose
The circuit assembly according to claim 1, wherein the Faraday wall has a polygonal shape within a plane of the PCB (fig. 9).
Re Claim 9, Kitazaki show and disclose
The circuit assembly according to claim 1, wherein: the trench is defined as multiple trenches surrounding an entirety of the circuit element region fig. (8-9), and the Faraday wall is provided as multiple Faraday walls respectively disposed within corresponding ones of the multiple trenches (fig. 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazaki et al.
Re Claim 2, Kitazaki show and disclose
The circuit assembly according to claim 1, 
Kitazaki disclosed claimed invention, except for wherein the circuit element comprises one or more of a microwave circuit, an antenna and a radiator; since Kitazaki disclosed the circuit elements 31-33 are a plurality of electronic components, [0078]; and The plurality of electronic components typically include various types of units such as integrated circuits (ICs), capacitors, inductors, resistors, crystal vibrators, duplexers, filters, power amps, or the like, [0093]; therefore, it would have been obvious to one having ordinary skill in the art to use any one of a microwave circuit, an antenna and a radiator     as the electronic components in the electronic device of Kitazaki, in order to perform variety function of the electronic components for the electronic device; and since using a microwave circuit, an antenna, or a radiator in a circuit board is well-known and common in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazaki et al. in view of Hannan et al. (US20190307029).
Re Claim 8, Kitazaki show and disclose
The circuit assembly according to claim 1, 
Kitazaki does not disclose
wherein the Faraday wall is one or more of soldered and press-fit into a secured position within the trench.
Hannan teaches a device wherein
the Faraday wall is one or more of soldered and press-fit into a secured position within the trench (fig. 1E, conductive shield connected to solder 150 in the groove of the circuit board; The method includes placing a component in contact with the solder that is protruding from the channel, and heating the solder to attach the component to the circuit board. [ABSTRACT]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the method to dispose a conductive shield into groove of a circuit board with solder as taught by Hannan in the electronic device of Kitazaki, in order to have variety method to dispose a conductive shield to a groove of a circuit board for the electronic device, and to increase the bonding strength between the conductive shield and the circuit board; and furthermore, the limitation “one or more of soldered and press-fit into a secured position within the trench” is a product by process limitation; The process limitation, in claim 8, does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.)

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
The circuit assembly according to claim 6, wherein the Faraday wall comprises one or more of corners with complex geometrical shapes, chamfered corners and sides comprising inwardly protruding features.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 7 and all claims dependent thereof patentable over art of record.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130105952-A1 US-20130000969-A1 US-20120015127-A1 US-20140160699-A1 US-20190045674-A1 US-20180092257-A1 US-20160095217-A1 US-20150119102-A1 US-20150070849-A1 US-20140302713-A1 US-20120008288-A1 US-20110025553-A1 US-20020127843-A1 US-20190304927-A1 US-20190289758-A1 US-20150049439-A1 US-20150043172-A1 US-6577504-B1 US-8849362-B1 US-5150282-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848